Citation Nr: 0530570	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  99-11 637A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected cervical spine and 
left wrist disabilities.

3.  Entitlement to service connection for a psychiatric 
disorder, to include as secondary to service-connected 
cervical spine and left wrist disabilities.

4.  Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service from February 1952 to February 
1956, with subsequent service in the Connecticut National 
Guard.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a January 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which declined to reopen the veteran's 
claims of entitlement to service connection for neck and low 
back disorders.  The January 1999 rating decision also denied 
the veteran's claims of entitlement to service connection for 
hypertension and a psychiatric disorder, as well as for a 
total rating based on unemployability.

When the veteran's case was before the Board in March 2003, 
the Board determined that new and material evidence had been 
received and reopened the claims of entitlement to service 
connection for neck and low back disorders.  Those issues, as 
well as the issues of service connection for hypertension and 
a psychiatric disorder and for a total rating based on 
unemployability, were remanded to the RO in October 2003 for 
additional development of the record.  While the case was in 
remand status, the RO granted service connection for a 
cervical spine disorder.  The remaining issues were returned 
to the Board for appellate consideration in October 2005.

The issues of entitlement to service connection for 
hypertension and a psychiatric disorder, as well as the issue 
of entitlement to a total rating based on unemployability are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDING OF FACT

A low back disorder was not manifest during service and is 
unrelated to the veteran's service.  Arthritis was not 
manifest within one year of separation from active duty.


CONCLUSION OF LAW

A low back disorder is not due to disease or injury that was 
incurred in or aggravated by active duty and arthritis may 
not be presumed to have been incurred therein.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law, with enactment of the Veterans Claims Assistance Act 
of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  

In Pelegrini v. Principi, 18 Vet.App. 112, (2004), referred 
to as Pelegrini II, the United States Court of Appeals for 
Veterans Claims (Court) essentially held that VA must provide 
notice "upon receipt" and "when" a substantially complete 
application for benefits is received.  This mandates that 
notice precede an initial unfavorable AOJ (agency of original 
jurisdiction) decision on a service-connection claim.  The 
Court also specifically recognized that where the notice was 
not mandated at the time of the initial AOJ decision, as is 
the situation in the veteran's case, the AOJ did not err in 
not providing such notice specifically complying with 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 because an initial 
AOJ adjudication had already occurred.  For the reasons 
enumerated below, there is no indication that there is any 
prejudice to the veteran by the order of the events in this 
case.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Any 
error in the sequence of events is not shown to have any 
effect on the case, or to cause injury to the veteran.  As 
such, the Board concludes that any such error is harmless, 
and does not prohibit consideration of this matter on the 
merits.  See ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Miles v. Mississippi Queen, 753 F.2d 1349, 
1352 (5th Cir. 1985).  

In the present case, the veteran's claim was received in 
March 2000, before the enactment of the VCAA.  

With respect to the notification required by the VCAA, the 
decision in Pelegrini held, in part, that a VCAA notice 
consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."

At the outset of the appellant's claim, he was informed of 
the evidence necessary to substantiate it.  A Statement of 
the Case, issued in March 1999, provided notice to the 
veteran of the evidence necessary to support his claim.  
Supplemental statements of the case dated in June 2002 and 
July 2005 also provided notice to the veteran of the evidence 
of record regarding his claim and why this evidence was 
insufficient to award the benefit sought.

Moreover, letters dated in August 1998, April 2001, July 
2001, February 2004, and June 2005 also instructed veteran 
regarding the evidence necessary to substantiate the claim 
and requested that he identify evidence supportive of the 
claim.  

The Board's October 2003 remand, as well as a letter from the 
Board in May 2003, also provided guidance pertaining to the 
evidence and information necessary to substantiate the claim.  

In sum, the RO has complied with the notice requirements of 
the VCAA and the implementing regulations.  

In addition, pertinent treatment records have been obtained, 
and the veteran has undergone a VA examination of his claimed 
disability.  The appellant has not identified any additional 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is also satisfied that the RO has complied with the 
duty to assist requirements of the VCAA and the implementing 
regulations.

Factual Background

Service medical records for the veteran's first period of 
service reflect no diagnosis, complaint or abnormal finding 
pertaining to his back or spine.  Associated medical 
examination reports indicate that the veteran's spine was 
normal.  The veteran did not endorse back problems on his 
reports of medical history.

While serving with the Connecticut National Guard in January 
1976, the veteran sustained injuries to his left wrist and 
neck.  A line of duty determination indicates that he was 
placing piling under trailers, and that he slipped on the ice 
and fell.  Cervical strain and a chip fracture of the left 
wrist were assessed.  A February 1976 memorandum indicates 
that the veteran was given a neck brace.

Treatment notes from R. K. Dowling, M.D. indicate that in 
February 1984 the veteran reported having been diagnosed with 
degenerative joint disease in 1976.  Other records from Dr. 
Dowling indicate the veteran's complaints of continued low 
back pain.

On VA examination in May 1984, the veteran reported that he 
had low back problems and that he had suffered from low back 
pain for years, but just discovered in February 1984.  There 
was marked limitation of motion of the lumbosacral spine, 
with spasm and rigidity in all directions.  The diagnosis was 
chronic low back pain, and marked degenerative arthritis with 
some disc space narrowing.

A July 1984 letter from Dr. Dowling indicates the veteran's 
report of a fall in 1976, and intermittent neck and low back 
pain since that time.  Dr. Dowling noted that X-rays revealed 
mild degenerative joint disease of the low lumbar spine with 
lumbarization of S1.  The impression was chronic low back 
pain with chronic L5 left lower extremity weakness.

A December 1984 letter from W. H. Lawson, M.D. indicates that 
the veteran had pain that could not be quantified.  The 
physician stated that previous X-rays led him to believe that 
the veteran had degenerative arthritis that might relate to 
injury incurred in 1976. 

A December 1984 decision by the Arizona Department of 
Economic Security notes, in the findings of fact, the 
veteran's report of awakening one morning in January 1984 
with severe low back pain.  The decision's author also noted 
that the veteran first visited a physician in February 1984 
for his low back complaints.  

In a letter dated in April 1985, O. M. Phillips, M.D. related 
the veteran's report of low back pain since 1976.  The 
veteran also indicated that his pain became worse in January 
1984.

In a September 1985 letter, the veteran maintained that he 
had not had any problems with his back until he fell on the 
ice in 1976.

The veteran submitted written statements from family members 
and friends in August 1998.  His wife indicated that he was 
injured in 1976, and that a doctor at the Navy hospital told 
him that he would have trouble with his back and neck in the 
future.  His daughter reported that she had driven him to the 
Navy hospital for an appointment after his injury and that 
his back had gotten progressively worse since that time.  His 
siblings indicated that he lived with severe pain.  Friends 
related their observations of the veteran, indicating that he 
appeared to be in severe pain.

A February 1999 VA fee basis MRI report shows an impression 
of mild canal and bilateral foraminal stenosis at L4-5 
secondary to a combination of central disc bulging and 
hypertrophic changes involving the facet joints.  The report 
also indicate non-stenotic facet arthropathy at L5-S1, 
greater on the right.  A September 1999 VA treatment note 
indicates the veteran's report of low back pain.  He reported 
that he lived with it.  Subsequent VA treatment records also 
show the veteran's report of low back pain.  The veteran 
received a transcutaneous electrical nerve stimulation unit 
in November 2003.

A VA orthopedic examination was conducted in June 2005.  The 
examiner reviewed the veteran's history, to include his fall 
in 1976.  He noted that the service medical records for the 
veteran's earlier service revealed no evidence of a back 
condition.  He also noted that there was nothing in the 
claims folder to support a low back injury at the time of the 
veteran's fall in 1976.  He stated that he reviewed a January 
2005 treatment note from a private physician which indicated 
that the veteran had suffered from back pain since 1982, 
after performing heavy industrial work lifting piping.  He 
also related that he reviewed a letter from Dr. Lawson 
indicating normal range of motion and X-rays suggestive of 
degenerative arthritis.  The veteran denied flare-ups, 
stating that the condition stayed the same.  Physical 
examination revealed limitation of motion of the lumbar 
spine.  X-rays revealed spurring throughout the lumbar spine, 
with slight loss of height of the L5-S1 disc space.  There 
was some facet joint arthropathy in the lower lumbar region.  
The impression was progressive degenerative changes with 
transitional S1 vertebra.  The diagnosis was lumbar spine 
degenerative disc disease and arthropathy with evidence of 
mild sensory L4-5 radiculopathy.  The examiner concluded that 
the veteran's low back disorder was less likely than not 
related to his January 1976 fall.  He pointed out that the 
service records did not indicate a low back injury in 1976.  
He also pointed out that his review of the evidence indicated 
that the veteran had suffered a work related injury in 1983, 
and that such incident was more likely accountable for the 
veteran's low back condition.  



Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in the line of duty, in the 
active military, naval, or air service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303(a).  Service connection for arthritis 
may be granted if manifest to a compensable degree within 90 
days of active service.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 1131, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309 
(2005).

Service connection may also be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection generally requires evidence of a 
current disability, evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).  

In the present case, the record reflects that the veteran 
fell on the ice in January 1976, during National Guard Duty.  
The associated medical records indicate that he sustained 
cervical strain, but there is no record of an injury to the 
low back.  Nonetheless, the veteran associates his current 
low back pathology with the incident in January 1976.  
However, the first evidence of record showing treatment for a 
low back disorder dates to February 1984.  There is no 
indication in the treatment records of a relationship between 
the veteran's military service and his low back disorder.  In 
fact, the June 2005 VA examiner opined that the veteran's low 
back disorder was not related to his service, but that a work 
related incident in the 1980s was more likely accountable.  
The examiner explained the underlying rationale for his 
conclusion, and pointed to specific records in support of his 
opinion.  

The evidence of a nexus between the veteran's low back 
disorder and his military service is mostly limited to the 
veteran's own statements.  While the veteran is competent to 
attest to matters susceptible to lay observation, he is not 
competent to provide an opinion concerning matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Whether this current disability is related 
to his service is a medical question.  Therefore, the 
veteran's lay opinion concerning the etiology of his low back 
disorder is of no evidentiary value.  The Board is aware that 
in 1984 Dr. Lawson commented that the arthritis may be 
related to injury incurred in 1976.  However, the comment 
borders upon being a naked opinion.  The opinion lacks 
reasoning and a meaningful factual foundation for the 
opinion.  Although competent evidence, it is far less 
probative than the detailed reasoning contained in the 2005 
VA medical opinion.

In conclusion, the evidence fails to establish that a fall in 
January 1976, or any other incident of service, resulted in 
the development of the veteran's low back disorder.  
Accordingly, the veteran's appeal with respect to this issue 
must be denied.


ORDER

Entitlement to service connection for a low back disorder is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA is also 
applicable to the remaining issues on appeal.

The veteran contends that he has hypertension and a 
psychiatric disorder as a result of his back disorder.  
Statements from family and friends suggest that the veteran's 
hypertension has been aggravated by his physical 
disabilities, and that experiencing constant pain has caused 
him to be depressed.  In August 1985, the veteran told his 
private physician that his nerves were bad because he sat 
around all of the time secondary to pain.  A March 1985 
examination report from L. D. Luera, Ph. D. notes the 
possibility of psychogenic pain disorder.  The RO denied 
service connection for hypertension and a psychiatric 
disorder because, at the time of its determination, the 
veteran was not service connected for any spine disorder.  
However, in July 2005, the RO granted service connection for 
degenerative disc disease of the cervical spine.  
Examinations should be conducted to determine whether the 
veteran's hypertension and claimed psychiatric disorder are 
etiologically related to his service-connected cervical spine 
disorder.

The development of evidence concerning the veteran's claims 
of entitlement to service connection for hypertension and a 
psychiatric disorder may allow for a grant of service 
connection.  The Board has therefore concluded that it would 
be inappropriate at this juncture to enter a final 
determination on the issue of a total rating based on 
unemployability due to the veteran's service- connected 
disabilities.  See Henderson v. West, 12 Vet.App. 11 (1998), 
citing Harris v. Derwinski, 1 Vet.App. 180 (1991), for the 
proposition that where a decision on one issue would have a 
"significant impact" upon another, and that impact in turn 
could render any review of the decision on the other claim 
meaningless and a waste of appellate resources, the claims 
are inextricably intertwined.

In light of these circumstances, the Board has concluded that 
further development is required.

Accordingly, this case is REMANDED for the following actions:

1.  The AOJ should schedule the veteran 
for a cardiovascular examination to 
determine the nature and etiology of his 
hypertension.  The examiner should 
specifically state whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's hypertension is 
etiologically related to his service-
connected cervical spine disability.  A 
complete rationale should accompany any 
opinion provided.

2.  The AOJ should also schedule the 
veteran for a psychiatric examination to 
determine the nature and etiology of any 
currently present psychiatric disorder.  
The examiner should specifically state 
whether it is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that any currently present psychiatric 
disorder is etiologically related to his 
service-connected cervical spine 
disability.  A complete rationale should 
accompany any opinion provided.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
appellate procedure.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


